This cause was instituted in the court of common pleas of Lorain county, Ohio, by the railway company, asking for an injunction against the collection of assessments by the defendant, the village of Grafton, levied against the right of way of the plaintiff, for the construction of a system of sanitary sewers and waterworks in the village of Grafton. The case was heard in the court of common pleas upon the petition of the railway company, the answer of the treasurer and auditor of Lorain county, Ohio, and the answer of the village of Grafton. The petition did not question the legality of the assessment proceedings, but alleged that the land of the railroad is in no wise, manner or form benefited by the improvements. The answer of W.G. Ludwig, *Page 563 
treasurer of Lorain county, and the answer of the village denied many material allegations of the plaintiff's petition and thus raised various issues of fact. The court of common pleas found against the plaintiff upon the issues set up in the pleadings, dismissed the plaintiff's petition, and rendered judgment against the plaintiff for costs.
The case was appealed to the Court of Appeals where it was heard upon the pleadings and the evidence. The Court of Appeals found for the defendants upon the issues joined in the pleadings and upon the evidence thereon.
No agreed statement of facts was made in the Court of Appeals, and that court made no findings of fact and conclusions of law. No motion for new trial was filed in the Court of Appeals, and no bill of exceptions was signed and allowed disclosing the evidence upon which the Court of Appeals rendered its judgment.
The petition in error is therefore dismissed upon the authority of State ex rel. Porter v. Clark et al., Board ofCommissioners of Sandusky County, ante, 133, 146 N.E. 815, decided March 10, 1925.
Petition in error dismissed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 564